 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL GROSS,                                       No. 2:17-cv-02566 CKD P
12                        Plaintiff,
13            v.                                           ORDER
14    MCCOY, et al.,
15                        Defendants.
16

17           Plaintiff is a federal prisoner who filed this civil rights action pursuant to Bivens v. Six

18   Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). While

19   plaintiff’s complaint was voluntarily dismissed on November 19, 2018, plaintiff has subsequently

20   filed a motion to collect the funds that he has paid over and above the $400 filing fee for this

21   action. ECF No. 40.

22           A review of the court’s docket indicates that plaintiff submitted a check from his prison

23   trust account for the entire $400 filing fee which was received by this court on May 15, 2018.

24   However, before that check was processed, this court issued an order granting plaintiff in forma

25   pauperis status which required the filing fees to be collected incrementally from his prison trust

26   account “until the filing fee is paid in full.” ECF No. 11 at 2. Since the date of that order, the

27   court has received additional payments from plaintiff’s prison trust account to pay for the filing

28   fees in this action. Therefore, it is clear to the court that plaintiff has over-paid the filing fees for
                                                          1
 1   this action.

 2            Accordingly, IT IS HEREBY ORDERED that:

 3       1.   Plaintiff’s motion to collect over paid funds (ECF No. 40) is granted.

 4       2. The Financial Unit of this court shall refund plaintiff’s $400 check received on May 15,

 5            2018.

 6       3. The Clerk of Court is directed to send a copy of this order to the Financial Unit.

 7       4. The May 21, 2018 order directing monthly payments to be made from plaintiff’s prison

 8            trust account remains in full force and effect.

 9   Dated: December 7, 2018
                                                        _____________________________________
10
                                                        CAROLYN K. DELANEY
11                                                      UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17   12/gros2566.financial.docx

18

19

20
21

22

23

24

25

26
27

28
                                                         2
